OPINION — AG — ** SEWAGE DISPOSAL SYSTEMS — STATUTE STILL IN EFFECT AS OF 1950 ** IS 19 O.S. 895 [19-895] STILL EFFECT AS OF 1950 ? — AFFIRMATIVE (NO COMMUNITY OR PRIVATE SEWAGE DISPOSAL SYSTEM SHALL BE CONSTRUCTED IN CITIES, TOWNS OR COUNTY SEWER DISTRICTS OR AREAS ADJACENT TO OR IN THE VICINITY THEREOF UNLESS THE SAME SHALL COMPANY WITH THE MINIMUM REQUIREMENTS OF THE BUREAU OF SANITARY ENGINEERING OF THE STATE DEPARTMENT OF HEALTH FOR SUCH DISPOSAL SYSTEMS.) CITE: 19 O.S. 895 [19-895] (J. H. JOHNSON)